Citation Nr: 1414278	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-42 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for sleep disturbance as secondary to a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.  He was ordered to active duty from his Reserve Component between October 2007 and December 2008 and served in Iraq.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2010 rating decision of the VA Regional Office (RO) in Waco, Texas that, among other things, denied service connection for a right shoulder disability, a hip disorder and sleep disturbance as secondary to a right shoulder disorder.

The record reflects that in submitting his October 2010 substance appeal, the appellant affirmatively indicated that he was only appealing the issues of entitlement to service connection for right shoulder disability and sleep disturbance as secondary thereto.  As such, the issue of entitlement to service connection for a right hip disorder is not before the Board.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that he has a chronic right shoulder disorder of service onset for which service connection should be granted.  In his claim for service connection received in March 2009, he maintains that he was treated for right shoulder pain in June 2008.  VA outpatient clinical records indicate that he first sought post service right shoulder treatment in March 2009.  The Board notes, however, that in support of his support, he has repeatedly submitted a service record showing treatment for left shoulder pain in January 2008 diagnosed as muscle strain.  There is no service clinical record pertaining to the right shoulder.

Review of the record discloses, however, that with the exception of a few records submitted by the Veteran, his service treatment records from service dates between October 2007 and December 2008 are not currently on file.  The Board notes that numerous attempts to retrieve records from the 80th Training Command at Grand Prairie, Texas have been unsuccessful.  There was once indication that the documents could be submitted by email or other electronic submission.  That either was not done, or was not successful.

The Board observes, however, that the claims folder contains a November 2008 document reflecting that he was released from active duty by Headquarters, 1st Infantry Division and Fort Riley, Kansas and assigned to the 0095 Div HQ Det 32, Oklahoma City, Oklahoma.  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran's service records are unavailable through no fault of his own, there is a heightened obligation to assist in the development of the case, including the obligation to search alternative sources. See O'Hare v. Derwinski, 1 Vet.App. 365, 367.  It was held that in a case such as this one, VA should conduct a "reasonably exhaustive search" to obtain service treatment records, including inquiries directed to named facilities if they were still operational. Dixon v. Derwinski 3 Vet.App. 261 (1992).  As such, a direct request should be made to the Fort Riley and the cited Oklahoma City, Oklahoma installation to request any of the Veteran's clinical records dating back to 2007.

The Board would also point out that of record is a copy of a November 2009 letter from the National Personnel Records Center (NPRC) to the Veteran advising that his original medical records were not currently in their files and that he should contact the nearest VA RO to obtain copies of the records.  The Board notes that the service treatment records from the Veteran's first period of service are in the claims folder.  The Board observes, however, that although the RO informed the appellant in a July 2009 duty-to-assist letter that the NPRC had been contacted for his records, there does not appear to be a document in the record that attests to this request.  In this regard, the Board finds that although the Veteran attempted to secure his own records and has met with a negative response, it is incumbent upon the RO to make another request to the NPRC for any records that might have become associated with file since that time.  

Additionally, the record indicates that the Veteran has received continuing VA outpatient follow-up for right shoulder symptomatology.  The most recent records date through August 2010.  As VA has notice of the potential existence of additional records, they must therefore be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611.  Therefore, all VA clinical records dating from September 2010 to the present should be requested from the treating VA facility and associated with the claims folder.

In that regard, it is noted that Virtual VA is said to contain CAPRI records from August 2005 to April 2012.  Selection of that electronic file reveals 1 blank page.  The records are not otherwise in the claims file or in the Veterans Benefits Management System.  Those records should be obtained in order to enter an informed decision in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Make a request to the NPRC for the Veteran's service treatment and personnel records from his service between 2007 and 2008.

2.  Make a direct request to the appropriate clinical facilities at Fort Riley, Kansas and the Oklahoma City, Oklahoma installation cited above to request clinical records for the Veteran dating from 2007.  

3.  All attempts to obtain the above records should be documented.  If no records are received, a Memorandum of a Formal Finding of Unavailability of Service Treatment and Personnel Records should be made a part of the claims folder.  

4.  Request all VA clinical records from September 2010 to the present from the Veteran's treating facility and associate them with the claims folder.  Also, obtain all records from August 2005 to the present, as reported to be in the electronic file.  These records are said to be in Virtual VA, but are not.

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


